Case 1:19-cv-00521-LGS Document15 Filed 04/10/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DESHAWN DAWSON, on behalf of himself Case No. 1:19-cv-00521-LGS
and all others similarly situated,
Plaintiff
against ORDER TO SHOW CAUSE

KEITH DE LELLIS GALLERY, LLC,

Defendant,

 

Upon the Declaration of Joseph H. Mizrahi, counsel for Plaintiff, Deshawn Dawson, dated

April 10, 2019, and the exhibits attached thereto, it is hereby:

ORDERED, that the above named Defendant, Keith De Lellis Gallery LLC, show cause at
a term of this Court, before the Honorable Judge Schofield, J, in courtroom 1106, United States
District Court for the Southern District of New York, 500 Pearl Street, in the City, County and
State of New York, onthe _—_—s day of
, 2019, _ o'clock in the forenoon of that day, or as soon thereafter as counsel may be heard, why
a Default Judgment ought not be entered against it, pursuant to Federal Rules of Civil Procedure
(“FRCP”), Rule 54(b) and 55(b), in favor of Plaintiff, Deshawn Dawson, ef al, based upon
Defendant’s failure to answer or otherwise appear in this action, for the following relief:
a) A preliminary and permanent injunction to prohibit Defendant from violating the
American With Disabilities Act, 42 U.S.C. 12182, et seq., N.Y. Exec. Law 296, et seq.,
N.Y.C. Administrative Code 8-107, et seq., and the laws of New York;
b) A preliminary and permanent injunction requiring Defendant to take all the steps

necessary to make its website fully complaint with the requirements set forth in the
Case 1:19-cv-00521-LGS Document15 Filed 04/10/19 Page 2 of 3

ADA, and its implementation of regulations, in order that the website is readily
accessible to and usable by all blind or sight-impaired individuals;

c) A declaration that the Defendant owns, maintains and/or operates the Defendant’s
website in a manner that discriminates against the blind and/or sight-impaired and
which fails to provide access for persons with disabilities as required by the Americans
With Disabilities Act, 42 U.S.C. 12182, et seq., N.Y. Exec. Law 296, et seq., N.Y.C.
Administrative Code 8-107, et seq., and the laws of New York;

d) An order certifying that the Class and Sub-Class under FRCP 23(a) & (b)(2) and/or
(b)(3), appointing the Plaintiff as Class representative, and his attorneys as Class
counsel;

e) An order certifying that the Class and Sub-Class under FRCP 23(a) & (b)(2) and/or
(b)(3), appointing the Plaintiff as Class representative, and her attorneys as Class
counsel;

f) Compensatory Damages and Civil Fines, pursuant to NYSHRL, and NYCHRL, in the
amount of $1,000;

g) Reasonable attorney fees at the discretion of this Honorable Court.

IT IS FURTHER ORDERED, that service of a copy of this Order and the papers upon
which it is based, shall be served: (1) upon Defendants, or their attorneys who agree to accept
service upon their behalf, on or before , 2019, and such service shall be deemed good

and sufficient service.

IT IS FURTHER ORDERED, that Defendants shall deliver any opposing papers in

response to this Order to Show Cause no later than , 2018, at 5:00 p.m. service

2
Case 1:19-cv-00521-LGS Document15 Filed 04/10/19 Page 3 of 3

shall be made by delivering the papers, using the most expeditious means available, by that date
and time to Plaintiffs counsel at 300 Cadman Plaza West, 12 Floor, Brooklyn, NY 11201.
Plaintiff’ s counsel shall have until , , 2018, at 5:00 p.m. to serve any reply

papers upon Defendant or their counsel, if counsel shall have made an appearance in this action.

The Defendant is advised that failure to respond to the Order to Show Cause may be
grounds for the granting of a default judgement against it, in which event the defendant will have

no trial.

Dated:

 

Hon. Judge Lorna G. Schofield, U.S.D.J.
